SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 10, 2007 Chinese Manufacturers Online Corp. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-51884 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 115 Route 46 West, Suite B-12 Mountain Lakes, NJ 07046 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 973-299-9888 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT FORWARD LOOKING STATEMENTS This Form 8-K and other reports filed by Registrant from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward looking statements and information that are based upon beliefs of, and information currently available to, Registrant’s management as well as estimates and assumptions made by Registrant’s management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to Registrant or Registrant’s management identify forward looking statements. Such statements reflect the current view of Registrant with respect to future events and are subject to risks, uncertainties, assumptions and other factors relating to Registrant’s industry, Registrant’s operations and results of operations and any businesses that may be acquired by Registrant. Should one or more of these risks or uncertainties materialize, or should the underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although Registrant believes that the expectations reflected in the forward looking statements are reasonable, Registrant cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, Registrant does not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS. Effective July 10, 2007, Tyrol Tang, Terry Moritz, Michael Mai, Sam Guo, and Frank Hawkins were elected by a vote of the sole shareholder of the Company as members of the Company’s Board of Directors.Effective July 20, 2007,Weiguo Xiao and Dianfu Wang were elected by a vote of the sole shareholder of the Company as members of the Company’s Board of Directors. Tyrol Tang, Director Mr. Tang, age 49, has more than20 years of project management and development experience in the information technology industry. Since 1990, he owned and operated his own consulting business and contracted with multiple companies and institutions including CitiGroup, TheStreet.com, Columbia University, University of Medicine and Dentistry of New Jersey, Garden State Multiple Listing System, etc. Through these projects, Mr. Tang established a strong network of business and built a very solid foundation in management and technical development. In year 2000, he expandedhis business to operate a local technical teaching institute and running a startup B-to-B website. Being the owner, Mr. Tang was involved in everything in the business cycle and gained extensive experience in running the online business. Mr. Tang earned two Master of Science Degrees from New Jersey Institute of Technology, one in Computer Science in1987 and other in Traffic Engineering in 1989. Before entering Graduate school, Mr. Tang earned a B.Sc. degree in Computer Science from The University of Western Ontario, Canadain 1984. No transactions have occurred in the last two years to which the Company was a party in which Mr. Tang has had or is to have a direct or indirect material interest.Mr. Tang has signed an employment agreement with the Company. Dr. Terry Moritz, Director Dr. Moritz, age 60, has an extensive background in project management and implementation of marketing strategies in the Information Technology field. He achieved a BS in Computer Science, a BS in Electronics, an MS in Industrial Engineering and a Ph.D. in Economics. He has over 25 years of experience in field management. Former employers include Texas Instruments, Digital Equipment, IBM, Novell, Iomega Corporations, US-University of Colorado, and Westwood College of Technology. From November 1998 to July 2004, Dr. Moritz was the Program Director for IT, E-Bus., Computer Programming, and Computer Networking all AS and BS- programs at Westwood College of Technology, Anaheim, California. From March 1999 to July 2006, Dr. Moritz was President and CEO for Consulting, Project Management and Training projects at Swiss Chalet USA, Inc., Anaheim California & Grants Pass, Oregon. From August 2006 to July 2007, Dr. Moritz was Chief Operation Officer at China Culture & Trade Center, City of Industry, California. No transactions have occurred in the last two years to which the Company was a party in which Dr. Moritz has had or is to have a direct or indirect material interest.Dr. Mortiz has signed an employment agreement with the Company. Mr. Frank Hawkins, Director Mr. Frank Hawkins, age 66, has been CEO of Hawk Associates, Inc., a leading small cap investor relations firms serving clients in the U.S., China and Vietnam, since he founded the company in 1995. He is also a co-founder of the Hanoi-based Vietnam Financial Media Corporation. Mr. Hawkins was formerly president of the Access Asia Group, a small conglomerate in Hong Kong. Previously, he served as vice president/corporate relations and planning and head of the investor relations program at Knight-Ridder, Inc. During that time, the company won every major national investor relations award, in some cases, numerous times. In the early part of his career, Hawkins served with U.S. Intelligence in Germany and went on to become a foreign and war correspondent in Asia, the Middle East and Europe for the Associated Press before heading up AP-Dow Jones in London. An expert in corporate strategy and information programs and communications for small publicly traded companies, he has been involved in stock listings in New York, Tokyo and Frankfurt and company presentations in major financial centers in the U.S. as well as London, Zurich, Geneva, Tokyo and Singapore. A graduate of the Defense Language Institute, he is fluent in German. He has a B.S. degree in government from Cornell University and is author of "Ritter's Gold," an adventure novel published in several languages by the New American Library. Hawkins is a member of the Association of Former Intelligence Officers and the Audubon Society. He is listed in Who's Who in America and Who's Who in the World and serves on the board of the Florida Keys Electric Cooperative and the Vietnam Financial Media Corporation in Hanoi. No transactions have occurred in the last two years to which the Company was a party in which Mr. Hawkins has had or is to have a direct or indirect material interest.Mr. Hawkins has signed an employment agreement with the Company. Mr. Michael Mai, Director Mr. Mai, age 52, heads the China Culture & Trade Center Group USA,CCTC, as the Chairman and Chief Executive Office, and helps the company to build a direct bridge between US and Chinese groups for better cultural and entertainment exchange since January, 2006. On August 2004, Mr. Mai had also appointed the position of Chief Executive Office for Everyoung USA/MSL Culture &
